Citation Nr: 1528913	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, including service in the Republic of Vietnam from March 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim of entitlement to service connection for PTSD.  

As a matter of background, the RO previously denied claims by the Veteran for PTSD in June 2003, June 2008, and July 2009.  Although the RO had treated the July 2009 and April 2010 rating decisions as continuances of the claim originally denied in June 2008, the Veteran had, in fact, failed to file timely formal appeals of the prior decisions.  Nonetheless, in January 2015, the Board issued a decision in which it found that the Veteran had submitted new and material evidence sufficient to reopen the previously denied and now final decisions denying service connection for PTSD.  However, the Board also noted that the record contained evidence of diagnoses of various other psychiatric disorders, and therefore, an additional examination was necessary to confirm any psychiatric diagnosis and provide an etiology opinion with regard to the Veteran's active service of any diagnosed condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (requiring VA to consider alternate psychiatric disorders within the scope of a claim of service connection for a psychiatric disorder).  In March 2015, the Veteran presented for a VA examination in connection with his claim that the Board finds complied with its prior remand.  Thereafter, the Veteran was issued a supplemental statement of the case and given adequate time to respond before the matter was returned to the Board for further adjudication.  


FINDINGS OF FACT

1. The Veteran does not have PTSD and/or depression.

2. The Veteran suffers from a personality disorder which is not related to an incident, illness or injury sustained during active service.   


CONCLUSION OF LAW

The criteria for service connection for an acquired personality disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for PTSD and/or depression in January 2008.  In a letter dated March 6, 2008, the Veteran was notified of the evidence required to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  The Board acknowledges that the Veteran's claim was denied in June 2008, July 2009, after which the Veteran failed to timely file a formal appeal, and was denied again in April 2010.  However, in both the July 2009 and April 2010 rating decisions, the RO treated the claim as a continuance of the claim originally filed in January 2008, and in January 2015, the Board found that the Veteran had submitted new and material evidence sufficient to reopen any prior decision which had become final, and therefore there was no need to address the notice requirements for a claim to reopen based on new and material evidence.  Further, neither the Veteran, nor his representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, testimony from the Veteran and his representative, and lay statements from the Veteran and other acquaintances.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish entitlement to service connection for PTSD or other psychological disorder, the Veteran must show:  (1) a diagnosis of PTSD or psychological disorder in accordance with 38 C.F.R. § 4.125(a) (2014) (referencing the standards of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014).  

At the outset, the Board recognizes that the Veteran was present during a mortar attack in Vietnam in 1971.  However, the Board finds that the Veteran does not have a diagnosis of PTSD or depression.  

The record reflects that in October 2002, the Veteran was diagnosed by a nurse practitioner as having a single episode of major depression without psychotic features, as well as alcohol use.  

In April 2003, the Veteran presented for a VA examination in connection with his initial claim for PTSD and was given a diagnosis of major depression, recurrent, stabilized, as well as "mild" PTSD and chronic pain with psychological and medical factors.  VA treatment records from 2005 and 2007 by nurse practitioners and social workers also noted a diagnosis of PTSD.

In July 2009, the Veteran presented for a VA examination in connection with his claim for PTSD.  At that time, the Veteran was examined by a psychiatrist, who ruled out alcohol abuse as a diagnosis and gave a diagnosis of suspected personality disorder instead.  Specifically, the examining psychiatrist noted that the Veteran does not meet the criteria for PTSD.  While he claimed that his stressor was one rocket and mortar attack that occurred while being inducted into his first day in Vietnam, the Veteran also stated that he did not witness any persons who were severely injured or killed, and that he might have scratched a knee or tore his pants while hiding behind sand bags in a bunker.  He denied being exposed to any other life threatening circumstances during his entire tour in Vietnam. He did not describe having persistent recurrent memories of his alleged stressor,  nor did he admit to specific avoidant behavior that is related to that stressor.  There was no evidence of hypervigilance or hyperarousal.   

The psychiatrist also discounted the Veteran's prior diagnosis of PTSD.  Specifically, she noted that the diagnoses given by the social worker in 2007 did not document any symptoms of PTSD, but rather noted treatment for symptoms of sleep difficulty and depression.  She also noted that the Veteran reported stressors at that time that were related to family, financial, and environmental issues.  She also noted that the diagnosis of PTSD given previously by the VA nurse practitioner is not supported with any recorded symptoms associated with PTSD.  

The psychiatrist then went on to state that it is more likely than not that the Veteran is not suffering any mental or emotional sequelae significant for a diagnosis within the Diagnostic Manual.  She attributed the Veteran's sleep difficulties to his obesity and probable sleep apnea.  She stated that the Veteran's symptoms that are presented for purposes of the evaluation are more likely related to his personality structure and characteristics, as opposed to any diagnosis of a mental health disorder.  

In March 2010, the Veteran was again afforded a VA examination.  At that time, the VA examiner found that the Veteran did not meet the criteria for PTSD, but if he did experience symptoms associated with PTSD, they were more likely related to other stressors such as a motor vehicle accident that he was in where two friends, including his then-girlfriend, were killed, as well as a serious motorcycle accident in which the Veteran was almost killed and required rehabilitation for months thereafter.  The examiner ruled out any connection to the Vietnam rocket attack in which the Veteran sustained a scratched knee.  The examiner also stated that a personality disorder would better explain the Veteran's symptoms than PTSD.  

In March 2015, the Veteran was afforded a new VA examination in connection with this claim in order to rectify the inconsistent diagnoses in the record.  After a thorough review of the Veteran's medical and psychological history, the claims file, and an in-person examination, a VA clinical psychologist opined that the Veteran does not have a diagnosis of PTSD or depression that conforms to the DSM-V criteria.  The Veteran was given a single diagnosis of a personality disorder (also called a characterological disorder).  This diagnosis was made in agreement with the July 2009 and March 2010 examiners' opinions and was given based on a complete consideration of the Veteran's symptomatology which showed an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the Veteran's culture, manifesting in cognitive and affective issues, and problems with interpersonal functioning and impulse control.   Symptoms included preoccupation with unjustified doubts about the loyalty or trustworthiness of friends or associates; reluctance to confide in others because of unwarranted fear that information will be used against him; reading hidden meanings into otherwise benign remarks; holding persistent grudges; inability to enjoy close relationships; little pleasure taken in activities; lack of friends or confidants; general indifference; emotional coldness or flattened affect; history of irresponsibility and unwillingness to accept the consequences of his actions; failure to conform to social norms; reckless disregard for safety of self and others; lack of remorse; excessively impressionistic speech style; grandiose sense of self-importance; sense of entitlement; exploitative behavior; lack of empathy for the needs and feelings of others; haughty attitude; and avoidance of occupational activities that involve interpersonal contact because of fears of criticism, disapproval, or rejection.  

Accordingly, the Board finds that any claim for PTSD and/or depression must be denied as there is no evidence that the Veteran has a present diagnosis of either mental disorder.  While earlier medical records purported to give such diagnosis, the Board notes that those diagnoses were made without supporting evidence or record of any symptomatology associated with those disorders.  Rather, at least three examiners over six years have attributed the Veteran's claimed symptomatology to a personality disorder, based on the evidence of record, multiple in-person examinations, and in consideration of known psychological principles, as set out in the DSM-V criteria.  Thus, service connection for PTSD or depression cannot be granted as the evidence is against a finding that the Veteran actually suffers from those disorders.

As for the diagnosed personality disorder, the Board finds that service connection is not appropriate for that condition because the evidence is against an etiological link between the diagnosed disorder and his active service.  The general consensus among the examiners who have diagnosed a personality disorder is that that disorder is not related to the Veteran's active service.  The July 2009 examiner found a direct link between his sleep difficulties and his obesity, and his other psychological traits to be attributed to contemporary family, financial and environmental issues.  In March 2010, the examiner stated that the Veteran's personality disorder is less likely than not caused by or the result of the in-service rocket attack but rather more attributable to the multiple other non-military stressors the Veteran had experienced in his life time.  Finally, the March 2015 examiner states that personality disorders of the type with which the Veteran has been diagnosed, is longstanding and pervasive throughout life, starting in childhood or early adolescence.  She also opines that due to the nature of the disorder, military service did not cause or exaggerate the Veteran's personality disorder. 

Accordingly, after a careful review of the entire record, because the Veteran does not have a diagnosis of PTSD and/or depression, and because the weight of the evidence is against a finding of a nexus between the Veteran's active service and the current personality disorder, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


